ON REHEARING GRANTED
LILES, Judge.
Appellant’s attorney filed her petition for rehearing in a divorce action in which this court rendered an opinion affirming the judgment of the trial court. Sufficient facts surrounding the cause are set forth in the original opinion and it is not necessary to recite these facts.
Upon a complete review of the law of Florida the petition for rehearing is hereby granted and this court’s original opinion is quashed and set aside. This cause is reversed upon the authority of Rankin v. Rankin, Fla.App.2d 1972, 258 So.2d 489, and remanded for action consistent with that opinion.
PIERCE, C. J., and McNULTY, J., concur.